 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 2162 
 
AN ACT 
To designate the facility of the United States Postal Service located at 123 11th Avenue South in Nampa, Idaho, as the Herbert A Littleton Postal Station. 
 
 
1.Herbert A Littleton Postal Station 
(a)DesignationThe facility of the United States Postal Service located at 123 11th Avenue South in Nampa, Idaho, shall be known and designated as the Herbert A Littleton Postal Station. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Herbert A Littleton Postal Station. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
